


110 HR 4331 IH: Attacking Viral Influenza Across

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4331
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Public Health Service Act with respect to
		  preparation for an influenza pandemic, including an avian influenza pandemic,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Attacking Viral Influenza Across
			 Nations Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The Department of
			 Health and Human Services reports that an influenza pandemic has a greater
			 potential to cause rapid increases in death and illness than virtually any
			 other natural health threat.
			(2)Three pandemics
			 occurred during the 20th century: the Spanish flu pandemic in 1918, the Asian
			 flu pandemic in 1957, and the Hong Kong flu pandemic in 1968. The Spanish flu
			 pandemic was the most severe, causing over 500,000 deaths in the United States
			 and more than 20,000,000 deaths worldwide.
			(3)The Centers for
			 Disease Control and Prevention has estimated conservatively that up to 207,000
			 Americans would die, and up to 734,000 would be hospitalized, during the next
			 pandemic. The costs of the pandemic, including the total direct costs
			 associated with medical care and indirect costs of lost productivity and death,
			 are estimated at between $71,000,000,000 and $166,500,000,000. These costs do
			 not include the economic effects of pandemic on commerce and society.
			(4)Recent studies
			 suggest that avian influenza strains, which are endemic in wild birds and
			 poultry populations in some countries, are becoming increasingly capable of
			 causing severe disease in humans and are likely to cause the next pandemic
			 flu.
			(5)In 2004, 8
			 nations—Thailand, Vietnam, Indonesia, Japan, Laos, China, Cambodia, and the
			 Republic of Korea—experienced outbreaks of avian flu (H5N1) among poultry
			 flocks. Cases of human infections were confirmed in Thailand and Vietnam
			 (including a possible human-to-human infection in Thailand).
			(6)As of December 4, 2007, 336 confirmed human
			 cases of avian influenza (H5N1) have been reported, 207 of which have resulted
			 in death.
			(7)On February 23,
			 2005, Dr. Shigeru Omi, Asia regional director of the World Health Organization
			 (WHO), stated with respect to the avian flu, We at WHO believe that the
			 world is now in the gravest possible danger of a pandemic..
			(8)The best defense
			 against influenza pandemics is a heightened global surveillance system. In many
			 of the nations where avian flu (H5N1) has become endemic the early detection
			 capabilities are severely lacking, as is the transparency in the health
			 systems.
			(9)In addition to
			 surveillance, pandemic preparedness requires domestic and international
			 coordination and cooperation to ensure an adequate medical response, including
			 communication and information networks, public health measures to prevent
			 spread, use of vaccination and antivirals, provision of health outpatient and
			 inpatient services, and maintenance of core public functions.
			3.Amendments to the
			 Public Health Service
			 ActTitle XXI of
			 the Public Health Service Act (42
			 U.S.C. 300aa–1 et seq.) is amended by adding at the end the following:
			
				3Pandemic influenza
				preparedness
					2141.DefinitionFor purposes of this subtitle, the term
				State shall have the meaning given such term in section 2(f) and
				shall include Indian tribes and tribal organizations (as defined in section
				4(b) and 4(c) of the Indian Self-Determination
				and Education Assistance Act).
					2142.Proposal for
				international Fund to support pandemic influenza control
						(a)In
				generalThe Secretary should submit to the Director of the World
				Health Organization a proposal to study the feasibility of establishing a fund,
				(referred to in this section as the Pandemic Fund) to support
				pandemic influenza control and relief activities conducted in countries
				affected by pandemic influenza, including pandemic avian influenza.
						(b)Content of
				proposalThe proposal submitted under subsection (a) shall
				describe, with respect to the Pandemic Fund—
							(1)funding
				sources;
							(2)administration;
							(3)application
				process by which a country may apply to receive assistance from such
				Fund;
							(4)factors used to
				make a determination regarding a submitted application, which may
				include—
								(A)the gross domestic
				product of the applicant country;
								(B)the burden of
				need, as determined by human morbidity and mortality and economic impact
				related to pandemic influenza and the existing capacity and resources of the
				applicant country to control the spread of the disease; and
								(C)the willingness of
				the country to cooperate with other countries with respect to preventing and
				controlling the spread of the pandemic influenza; and
								(5)any other
				information the Secretary determines necessary.
							(c)Use of
				fundsFunds from any Pandemic Fund established as provided for in
				this section shall be used to complement and augment ongoing bilateral programs
				and activities from the United States and other donor nations.
						2143.Policy
				coordinating Committee on pandemic influenza preparedness
						(a)In
				generalThere is established the Pandemic Influenza Preparedness
				Policy Coordinating Committee (referred to in this section as the
				Committee).
						(b)Membership
							(1)In
				generalThe Committee shall be composed of—
								(A)the
				Secretary;
								(B)the Secretary of
				Agriculture;
								(C)the Secretary of
				State;
								(D)the Secretary of
				Defense;
								(E)the Secretary of
				Commerce;
								(F)the Administrator
				of the Environmental Protection Agency;
								(G)the Secretary of
				Transportation;
								(H)the Secretary of
				Homeland Security;
								(I)the Secretary of
				Veterans Affairs; and
								(J)other
				representatives as determined appropriate by the Co-Chairs of the
				Committee.
								(2)Co-ChairsThe
				Secretary and the Secretary of Agriculture shall serve as the Co-Chairs of the
				Committee.
							(3)TermThe
				members of the Committee shall serve for the life of the Committee.
							(c)Meetings
							(1)In
				generalThe Committee shall meet not less often than 2 times per
				year at the call of the Co-Chairs or as determined necessary by the
				President.
							(2)RepresentationA
				member of the Committee under subsection (b) may designate a representative to
				participate in Committee meetings, but such representative shall hold the
				position of at least an assistant secretary or equivalent position.
							(d)Duties of the
				Committee
							(1)Preparedness
				plansEach member of the Committee shall submit to the Committee
				a pandemic influenza preparedness plan for the agency involved that
				describes—
								(A)initiatives and
				proposals by such member to address pandemic influenza (including avian
				influenza) preparedness; and
								(B)any activities and
				coordination with international entities related to such initiatives and
				proposals.
								(2)Interagency Plan
				and recommendations
								(A)In
				general
									(i)Preparedness
				PlanBased on the preparedness plans described under paragraph
				(1), and not later than 90 days after the date of enactment of the Attacking
				Viral Influenza Across Nations Act of 2008, the Committee shall develop an
				Interagency Preparedness Plan that integrates and coordinates such preparedness
				plans.
									(ii)Content of
				PlanThe Interagency Preparedness Plan under clause (i) shall
				include a description of—
										(I)departmental or
				agency responsibility and accountability for each component of such
				plan;
										(II)funding
				requirements and sources;
										(III)international
				collaboration and coordination efforts; and
										(IV)recommendations
				and a timeline for implementation of such plan.
										(B)Report
									(i)In
				generalThe Committee shall submit to the President and Congress,
				and make available to the public, a report that includes the Interagency
				Preparedness Plan.
									(ii)Updated
				reportThe Committee shall submit to the President and Congress,
				and make available to the public, on a biannual basis, an update of the report
				that includes a description of—
										(I)progress made
				toward plan implementation, as described under clause (i); and
										(II)progress of the
				domestic preparedness programs under section 2144 and of the international
				assistance programs under section 2145.
										(C)Consultation with international
				entitiesIn developing the preparedness plans described under
				subparagraph (A) and the report under subparagraph (B), the Committee may
				consult with representatives from the World Health Organization, the World
				Organization for Animal Health, and other international bodies, as
				appropriate.
								2144.Domestic
				pandemic influenza preparedness activities
						(a)Pandemic
				preparedness activitiesThe Secretary shall strengthen, expand,
				and coordinate domestic pandemic influenza preparedness activities.
						(b)State
				Preparedness Plan
							(1)In
				generalAs a condition of receiving funds from the Centers for
				Disease Control and Prevention or the Health Resources and Services
				Administration related to bioterrorism, a State shall—
								(A)designate an
				official or office as responsible for pandemic influenza preparedness;
								(B)submit to the
				Director of the Centers for Disease Control and Prevention a Pandemic Influenza
				Preparedness Plan described under paragraph (2); and
								(C)have such
				Preparedness Plan approved in accordance with this subsection.
								(2)Preparedness
				Plan
								(A)In
				generalThe Pandemic Influenza Preparedness Plan required under
				paragraph (1) shall address—
									(i)human and animal
				surveillance activities, including capacity for epidemiological analysis,
				isolation and subtyping of influenza viruses year-round, including for avian
				influenza among domestic poultry, and reporting of information across human and
				veterinary sectors;
									(ii)methods to ensure
				surge capacity in hospitals, laboratories, outpatient healthcare provider
				offices, medical suppliers, and communication networks;
									(iii)assisting the
				recruitment and coordination of national and State volunteer banks of
				healthcare professionals;
									(iv)distribution of
				vaccines, antivirals, and other treatments to priority groups, and monitor
				effectiveness and adverse events;
									(v)networks that
				provide alerts and other information for healthcare providers and organizations
				at the National, State, and regional level;
									(vi)communication with
				the public with respect to prevention and obtaining care during pandemic
				influenza;
									(vii)maintenance of
				core public functions, including public utilities, refuse disposal, mortuary
				services, transportation, police and firefighter services, and other critical
				services;
									(viii)provision of
				security for—
										(I)first responders
				and other medical personnel and volunteers;
										(II)hospitals,
				treatment centers, and isolation and quarantine areas;
										(III)transport and
				delivery of resources, including vaccines, medications and other supplies;
				and
										(IV)other persons or
				functions as determined appropriate by the Secretary;
										(ix)the acquisition of
				necessary legal authority for pandemic activities;
									(x)integration with
				existing national, State, and regional bioterrorism preparedness activities or
				infrastructure;
									(xi)coordination among
				public and private health sectors with respect to healthcare delivery,
				including mass vaccination and treatment systems, during pandemic influenza;
				and
									(xii)coordination
				with Federal pandemic influenza preparedness activities.
									(B)Underserved
				populationsThe Pandemic Influenza Preparedness Plan required
				under paragraph (1) shall include a specific focus on surveillance, prevention,
				and medical care for traditionally underserved populations, including
				low-income, racial and ethnic minority, immigrant, and uninsured
				populations.
								(3)Approval of
				State Plan
								(A)In
				generalThe Director of the Centers for Disease Control and
				Prevention, in collaboration with the Secretary of Agriculture and the
				Administrator of the Health Resources and Services Administration, shall
				develop criteria to rate State Pandemic Influenza Preparedness Plans required
				under paragraph (1) and determine the minimum rating needed for
				approval.
								(B)Timing of
				approvalNot later than 180 days after a State submits a State
				Pandemic Influenza Preparedness Plan as required under paragraph (1), the
				Director of the Centers for Disease Control and Prevention shall make a
				determination regarding approval of such Plan.
								(4)Reporting of
				State PlanAll Pandemic Influenza Preparedness Plans submitted
				and approved under this section shall be made available to the public.
							(5)Assistance to
				StatesThe Centers for Disease Control and Prevention and the
				Health Resources and Services Administration may provide assistance to States
				in carrying out this subsection, or implementing an approved State Pandemic
				Influenza Preparedness Plan, which may include the detail of an officer to
				approved domestic pandemic sites or the purchase of equipment and
				supplies.
							(6)WaiverThe
				Secretary may grant a temporary waiver of 1 or more of the requirements under
				this subsection.
							(c)Domestic
				surveillance
							(1)In
				generalThe Secretary, in coordination with the Secretary of
				Agriculture, shall establish minimum thresholds for States with respect to
				adequate surveillance for pandemic influenza, including possible pandemic avian
				influenza.
							(2)Assistance to
				States
								(A)In
				generalThe Secretary, in coordination with the Secretary of
				Agriculture, shall provide assistance to States and regions to meet the minimum
				thresholds established under paragraph (1).
								(B)Types of
				assistanceAssistance provided to States under subparagraph (A)
				may include—
									(i)the establishment
				or expansion of State surveillance and alert systems, including the Sentinel
				Physician Surveillance System and 122 Cities Mortalities Report System;
									(ii)the provision of
				equipment and supplies;
									(iii)support for
				epidemiological analysis and investigation of novel strains;
									(iv)the sharing of
				biological specimens and epidemiological and clinical data within and across
				States; and
									(v)other activities
				determined appropriate by the Secretary.
									(3)Detail of
				officersThe Secretary may detail officers to States for
				technical assistance as needed to carry out this subsection.
							(d)Private sector
				involvement
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention and the Administrator of the Health
				Resources and Services Administration, and in coordination with private sector
				entities, shall integrate and coordinate public and private influenza
				surveillance activities, as appropriate.
							(2)Grant
				program
								(A)In
				generalIn carrying out the activities under paragraph (1), the
				Secretary may establish a grant program to provide grants to eligible entities
				to coordinate pandemic preparedness surveillance activities between States and
				private health sector entities, including health plans and other health
				systems.
								(B)EligibilityTo
				be eligible to receive a grant under subparagraph (A), an entity shall—
									(i)submit an
				application at such time, in such manner, and containing such information as
				the Secretary may require; and
									(ii)be a State with a
				collaborative relationship with a private health system organization or
				institution.
									(C)Use of
				fundsFunds under a grant under subparagraph (A) may be used
				to—
									(i)develop and
				implement surveillance protocols for patients in outpatient and hospital
				settings;
									(ii)establish a
				communication alert plan for patients for reportable signs and symptoms that
				may suggest influenza;
									(iii)purchase
				necessary equipment and supplies;
									(iv)increase
				laboratory testing and networking capacity;
									(v)conduct
				epidemiological and other analyses; or
									(vi)report and
				disseminate data.
									(D)Detail of
				officersThe Secretary may detail officers to grantees under
				subparagraph (A) for technical assistance.
								(E)RequirementAs
				a condition of receiving a grant under subparagraph (A), a State shall have a
				plan to meet minimum thresholds for State influenza surveillance established by
				the Director of the Centers for Disease Control and Prevention in coordination
				with the Secretary of Agriculture under subsection (b).
								(e)Temporary
				facilityThe Secretary may establish a temporary Federal facility
				or body to coordinate Federal support and assistance to States and localities,
				activities across Federal agencies or departments, or direct implementation of
				Federal authorities and responsibilities when appropriate under Federal law or
				when State and local actions to address the pandemic or threat of pandemic are
				deemed insufficient by the Secretary or Director of the Centers for Disease
				Control and Prevention.
						(f)Procurement of
				antivirals for the Strategic National StockpileThe Secretary
				shall determine the minimum number of doses of antivirals needed to prevent
				infection or treat infection during pandemic influenza, including possible
				pandemic avian influenza, for health professionals (including doctors, nurses,
				mental health professionals, pharmacists, veterinarians, laboratory personnel,
				epidemiologists, virologists and public health practitioners), core public
				utility employees, and those persons expected to be at high risk for serious
				morbidity and mortality from pandemic influenza, and take immediate steps to
				procure this minimum number of doses for the Strategic National Stockpile
				described under section 319F–2.
						(g)Procurement of
				vaccines for the Strategic National StockpileSubject to
				development and testing of potential vaccines for pandemic influenza, including
				possible pandemic avian influenza, the Secretary shall determine the minimum
				number of doses of vaccines needed to prevent infection during at least the
				first wave of pandemic influenza for health professionals (including doctors,
				nurses, mental health professionals, pharmacists, veterinarians, laboratory
				personnel, epidemiologists, virologists, and public health practitioners), core
				public utility employees, and those persons expected to be at high risk for
				serious morbidity and mortality from pandemic influenza, and take immediate
				steps to procure this minimum number of doses for the Strategic National
				Stockpile described under section 319F–2.
						2145.International
				pandemic influenza assistance
						(a)In
				generalThe Secretary shall assist other countries in preparation
				for, and response to, pandemic influenza, including possible pandemic avian
				influenza.
						(b)International
				surveillance
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, and in collaboration with the Secretary of
				Agriculture, in consultation with the World Health Organization and the World
				Organization for Animal Health, shall establish minimum standards for
				surveillance capacity for all countries with respect to pandemic influenza,
				including possible pandemic avian influenza.
							(2)AssistanceThe
				Secretary and the Secretary of Agriculture shall assist other countries to meet
				the standards established in paragraph (1) through—
								(A)the detail of
				officers to foreign countries for the provision of technical assistance or
				training;
								(B)laboratory
				testing, including testing of specimens for viral isolation or subtype
				analysis;
								(C)epidemiological
				analysis and investigation of novel strains;
								(D)provision of
				equipment or supplies;
								(E)coordination of
				surveillance activities within and among countries;
								(F)the establishment
				and maintenance of an Internet database that is accessible to health officials
				domestically and internationally, for the purpose of reporting new cases or
				clusters of influenza and under information that may help avert the pandemic
				spread of influenza; and
								(G)other activities
				as determined necessary by the Secretary.
								(c)Increased
				international medical capacity during pandemic influenzaThe
				Secretary, in consultation with the Secretary of State, may provide vaccines,
				antiviral medications, and supplies to foreign countries from the Strategic
				National Stockpile described under section 319F–2.
						(d)Assistance to
				foreign countriesThe Centers for Disease Control and Prevention
				and the Health Resources and Services Administration may provide assistance to
				foreign countries in carrying out this section, which may include the detail of
				an officer to approved international pandemic sites or the purchase of
				equipment and supplies.
						2146.Public
				education and awareness campaign
						(a)In
				generalThe Director of the Centers for Disease Control and
				Prevention, in consultation with the United States Agency for International
				Development, the World Health Organization, the World Organization for Animal
				Health, and foreign countries, shall develop an outreach campaign with respect
				to public education and awareness of influenza and influenza
				preparedness.
						(b)Details of
				campaignThe campaign established under subsection (a)
				shall—
							(1)be culturally and
				linguistically appropriate for domestic populations;
							(2)be adaptable for
				use in foreign countries;
							(3)target high-risk
				populations (those most likely to contract, transmit, and die from
				influenza);
							(4)promote personal
				influenza precautionary measures and knowledge, and the need for general
				vaccination, as appropriate; and
							(5)describe
				precautions at the State and local level that could be implemented during
				pandemic influenza, including quarantine and other measures.
							2147.Health
				professional trainingThe
				Secretary, directly or through contract, and in consultation with professional
				health and medical societies, shall develop and disseminate pandemic influenza
				training curricula—
						(1)to educate and
				train health professionals, including physicians, nurses, public health
				practitioners, virologists and epidemiologists, veterinarians, mental health
				providers, allied health professionals, and paramedics and other first
				responders;
						(2)to educate and
				train volunteer, non-medical personnel whose assistance may be required during
				a pandemic influenza outbreak; and
						(3)that address
				prevention, including use of quarantine and other isolation precautions,
				pandemic influenza diagnosis, medical guidelines for use of antivirals and
				vaccines, and professional requirements and responsibilities, as
				appropriate.
						2148.Research at
				the national institutes of healthThe Director of the National Institutes of
				Health (referred to in this section as the Director of NIH), in
				collaboration with the Director of the Centers for Disease Control and
				Prevention, and other relevant agencies, shall expand and intensify—
						(1)human and animal
				research, with respect to influenza, on—
							(A)vaccine
				development and manufacture, including strategies to increase immunological
				response;
							(B)effectiveness of
				inducing heterosubtypic immunity;
							(C)antivirals,
				including minimal dose or course of treatment and timing to achieve
				prophylactic or therapeutic effect;
							(D)side effects and
				drug safety of vaccines and antivirals in subpopulations;
							(E)alternative routes
				of delivery;
							(F)more efficient
				methods for testing and determining virus subtype;
							(G)protective
				measures; and
							(H)other areas
				determined appropriate by the Director of NIH; and
							(2)historical
				research on prior pandemics to better understand pandemic epidemiology,
				transmission, protective measures, high-risk groups, and other lessons that may
				be applicable to future pandemics.
						2149.Research at
				the Centers for Disease Control and PreventionThe Director of the Centers for Disease
				Control and Prevention, in collaboration with other relevant agencies, shall
				expand and intensify research, with respect to influenza, on—
						(1)communication
				strategies for the public during pandemic influenza, taking into consideration
				age, racial and ethnic background, health literacy, and risk status;
						(2)changing and
				influencing human behavior as it relates to vaccination; and
						(3)development and
				implementation of a public, non-commercial and non-competitive broadcast system
				and person-to-person networks.
						2150.Institute of
				Medicine study on the legal, ethical, and social implications of pandemic
				influenza
						(a)In
				generalThe Secretary shall contract with the Institute of
				Medicine to—
							(1)study the legal,
				ethical, and social implications of, with respect to pandemic influenza—
								(A)animal/human
				interchange;
								(B)global
				surveillance;
								(C)case contact
				investigations;
								(D)vaccination and
				medical treatment;
								(E)community
				hygiene;
								(F)travel and border
				controls;
								(G)decreased social
				mixing and increased social distance;
								(H)civil confinement;
				and
								(I)other topics as
				determined appropriate by the Secretary.
								(2)not later than 1
				year after the date of enactment of the Attacking Viral Influenza Across
				Nations Act of 2008, submit to the Secretary a report that describes
				recommendations based on the study conducted under paragraph (1).
							(b)Implementation
				of recommendationsNot later than 180 days after the submission
				of the report of under subsection (a)(2), the Secretary shall address the
				recommendations of the Institute of Medicine regarding the domestic and
				international allocation and distribution of pandemic influenza vaccine and
				antivirals.
						2151.National
				Pandemic Influenza Economics Advisory Committee
						(a)In
				generalThere is established the National Pandemic Influenza
				Economics Advisory Committee (referred to in this section as the
				Committee).
						(b)Membership
							(1)In
				generalThe members of the Committee shall be appointed by the
				Comptroller General of the United States and shall include domestic and
				international experts on pandemic influenza, public health, veterinary science,
				commerce, economics, finance, and international diplomacy.
							(2)ChairThe
				Comptroller General of the United States shall select a Chair from among the
				members of the Committee.
							(c)DutiesThe
				Committee shall study and make recommendations to Congress and the Secretary on
				the financial and economic impact of pandemic influenza and possible financial
				structures for domestic and international pandemic response, relating
				to—
							(1)the development,
				storage and distribution of vaccines;
							(2)the storage and
				distribution of antiviral and other medications and supplies;
							(3)increased
				surveillance activities;
							(4)provision of
				preventive and medical care during pandemic;
							(5)reimbursement for
				health providers and other core public function employees;
							(6)reasonable
				compensation for farmers and other workers that bear direct or disproportionate
				loss of revenue; and
							(7)other issues
				determined appropriate by the Chair.
							(d)Compensation
							(1)In
				generalEach member of the Committee who is not an officer or
				employee of the Federal Government shall be compensated at a rate equal to the
				daily equivalent of the annual rate of basic pay prescribed for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code, for each
				day (including travel time) during which such member is engaged in the
				performance of the duties of the Committee. All members who are officers or
				employees of the United States shall serve without compensation in addition to
				that received for their services as officers or employees of the United
				States.
							(2)Travel
				expensesA member of the Committee shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for an
				employee of an agency under subchapter I of chapter 57 of title 5, United
				States Code, while away from the home or regular place of business of the
				member in the performance of the duties of the Committee.
							(e)Staff
							(1)In
				generalThe Chair of the Committee shall provide the Committee
				with such professional and clerical staff, such information, and the services
				of such consultants as may be necessary to assist the Committee in carrying out
				the functions under this section.
							(2)Detail of
				Federal Government employees
								(A)In
				generalAn employee of the Federal Government may be detailed to
				the Committee without reimbursement.
								(B)Civil service
				statusThe detail of the employee shall be without interruption
				or loss of civil service status or privilege.
								(3)Procurement of
				temporary and intermittent servicesThe Chair of the Committee
				may procure temporary and intermittent services in accordance with section
				3109(b) of title 5, United States Code, at rates for individuals that do not
				exceed the daily equivalent of the annual rate of basic pay prescribed for
				level V of the Executive Schedule under section 5316 of that
				title.
							.
		4.Pandemic
			 influenza and Animal Health
			(a)In
			 generalThe Secretary of Agriculture shall expand and intensify
			 efforts to prevent pandemic influenza, including possible pandemic avian
			 influenza.
			(b)ReportNot
			 later than 180 days after the date of enactment this Act, the Secretary of
			 Agriculture shall submit to Congress a report that describes the anticipated
			 impact of pandemic influenza on the United States.
			(c)AssistanceThe
			 Secretary of Agriculture, in consultation with the Secretary of Health and
			 Human Services, the World Health Organization, and the World Organization for
			 Animal Health, shall provide domestic and international assistance with respect
			 to pandemic influenza preparedness to—
				(1)support the
			 eradication of infectious animal diseases and zoonosis;
				(2)increase
			 transparency in animal disease states;
				(3)collect, analyze,
			 and disseminate veterinary data;
				(4)strengthen
			 international coordination and cooperation in the control of animal diseases;
			 and
				(5)promote the safety
			 of world trade in animals and animal products.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act (and the amendments made by this Act) for each of the fiscal years 2009
			 through 2012.
		
